Exhibit 10.15

 

CONTRACT

 

THIS AGREEMENT effective this 1st of June, 2018, by and between HyperSolar, Inc
(hereafter referred to as “Sponsor”) and The University of Iowa, Iowa City,
Iowa, a non-profit educational institution (hereinafter referred to as
“University”).

 

WITNESSETH:

 

WHEREAS, the research program contemplated by this Agreement is of mutual
interest and benefit to University and to Sponsor, will further the
instructional and research objectives of University in a manner consistent with
its status as a non- profit, tax-exempt, educational institution, and may derive
benefits for both Sponsor and University through inventions, improvements,
and/or discoveries;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto agree to the following:

 

ARTICLE 1 - Definitions

 

As used herein, the following terms shall have the following meanings:

 

1.1“Project” shall mean the description of the project as described in Exhibit A
hereof, under the direction of Syed Mubeen as Principal Investigator.

 

1.2“Contract Period” is June 1, 2018, through May 31, 2019.

 

1.3“University Intellectual Property” shall mean individually and collectively
all inventions, improvements and/or discoveries which are conceived and/or made
(i) by one or more employees of University, or (ii) jointly by one or more
employees of University and by one or more employees/consultants of Sponsor, in
performance of the Project.

 

ARTICLE 2 - Research Work

 

2.1University shall commence performance of the Project promptly after the
effective date of this Agreement, and shall use all reasonable efforts, care,
and diligence to perform such Project in accordance with the terms and
conditions of this Agreement. Anything in this Agreement to the contrary
notwithstanding, Sponsor and University may at any time amend the Project by
mutual written agreement.

 

2.2In the event that the Principal Investigator becomes unable or unwilling to
continue the Project, and a mutually acceptable substitute is not available,
University and/or Sponsor shall have the option to terminate said Project
pursuant to Article 10.1.

 

2.3The University does not comply with Good Laboratory Practices (GLPs) as
defined by the U.S. Food and Drug Administration in 21 C.F.R. 58.

 

 -1- 

 

 

ARTICLE 3 - Reports and Conferences

 

3.1Written program reports shall be provided by University to Sponsor every six
(6) months, and a final report shall be submitted by University within
forty-five (45) days of the conclusion of the Contract Period, or the earlier
termination of this Agreement.

 

3.2During the term of this Agreement, representatives of University will meet
with representatives of Sponsor at times and places mutually agreed upon to
discuss the progress and results, as well as ongoing plans, or changes therein,
of the Project to be performed hereunder.

 

ARTICLE 4 - Costs, Billings, and Other Support

 

4.1It is agreed to and understood by the parties hereto that, subject to Article
2, total costs to Sponsor hereunder shall not exceed the sum of One Hundred and
Forty Four Thousand and Seven Hundred and Forty Seven Dollars (144,747). Payment
shall be made by Sponsor according to the following schedule:

 

Four (4) Quarterly Payments of $36,187.75

 

4.2Invoices shall be submitted to the Sponsor representative listed in Article
17 for submission of invoices. Payments to University shall include Sponsor
name, Principal Investigator name, project title and shall be submitted to the
University representative listed in Article 17 for payment remittance.

 

4.3[Sponsor shall loan/donate the following equipment to University under the
following conditions:                 Not Applicable
                                                  .] University shall retain
title to any equipment purchased with funds provided by Sponsor under this
Agreement.

 

4.4Anything herein to the contrary notwithstanding, in the event of early
termination of this Agreement by Sponsor pursuant to Article 10.1 hereof,
Sponsor shall pay all costs accrued by University as of the date of termination,
including non-cancelable obligations, which shall include all non-cancelable
contracts and fellowships or postdoctoral associate appointments called for in
Appendix A, incurred prior to the effective date of termination. After
termination, any obligation of Sponsor for fellowships or postdoctoral
associates shall end no later than the end of University’s academic year
following termination.

 

ARTICLE 5 - Publicity

 

5.1Sponsor shall not use the name of University, nor of any member of
University’s Project staff, in any publicity, advertising, or news release or in
any way imply endorsement of the University without the prior written approval
of an authorized representative of University. University shall not use the name
of Sponsor, nor any employee of Sponsor, in any publicity without the prior
written approval of Sponsor. University may disclose, without Sponsor’s
approval, the terms of this Agreement that are a matter of public record under
the Iowa Open Records Law, Iowa Code Chapter 22.

 

 -2- 

 

 

ARTICLE 6 - Publications

 

6.1Sponsor recognizes that under University policy, the results of University
research must be publishable and agrees that researchers engaged in the Project
shall be permitted to present research results at symposia, national or regional
professional meetings, and to publish in journals, theses or dissertations, or
otherwise of their own choosing, methods and results of the Project, provided,
however, that Sponsor shall have been furnished copies of any proposed
publication or presentation at least one (1) month in advance of the submission
of such proposed publication or presentation to a journal, editor, or other
third party. Sponsor shall have thirty (30) days, after receipt of said copies,
to object to such proposed presentation or proposed publication because there is
patentable subject matter or proprietary information of Sponsor that needs
protection. In the event that Sponsor makes such objection, said researcher(s)
shall refrain from making such publication or presentation for a maximum of six
(6) months from date of receipt of such objection in order for University to
file patent application(s) with the United States Patent and Trademark Office
and/or foreign patent office(s) directed to the patentable subject matter
contained in the proposed publication or presentation. Sponsor does not possess
a right to delay publication if the publication or presentation contains only
findings and conclusions of basic science or results that would not affect the
ability of Sponsor to obtain a patent.

 

ARTICLE 7 - Proprietary Information

 

7.1It is the responsibility of Sponsor to mark or otherwise identify in writing
prior to submission any information considered confidential that it deems
necessary to share with University (“Confidential Information”). Oral
disclosures of Confidential Information shall be identified as confidential at
the time of disclosure and confirmed in writing within ten (10) business days of
the disclosure. University shall have the right to accept or reject Sponsor’s
Confidential Information. If such information is accepted it will be withheld by
University from publication, and in all other respects shall be maintained by
University as confidential and proprietary to Sponsor for a period of five (5)
years after termination of this Agreement. University shall have no such
obligation with respect to any portion of such Confidential Information which:

 

a)is or later becomes generally available to the public by use, publication or
the like, through no fault of University;

b)is obtained on a non-confidential basis from a third party who disclosed the
same to University;

c)University already possesses, as evidenced by its written records, predating
receipt thereof from Sponsor; or

d)is required to be disclosed by law, regulation or court order.

 

7.2All documentation concerning University Intellectual Property submitted to
Sponsor in accordance with Article 8.4 shall be treated as confidential in order
to preserve any patent rights.

 

 -3- 

 

 

ARTICLE 8 - Intellectual Property

 

8.1All rights, title and interest to University Intellectual Property under the
Project, except as provided in Article 8.3, shall belong to University and shall
be subject to the terms and conditions of this Agreement.

 

8.2Rights to inventions, improvements, and/or discoveries, whether patentable or
copyrightable or not, relating to the Project made solely by
employees/consultants of Sponsor shall belong to Sponsor. Such inventions,
improvements, and/or discoveries shall not be subject to the terms and
conditions of this Agreement.

 

8.3Rights to inventions, improvements, and/or discoveries conceived and/or made
during the Contract Period, whether patentable or copyrightable or not, relating
to the Project, which are made jointly by employees of University and
employees/consultants of Sponsor, shall be the joint property of University and
Sponsor and shall be subject to the terms and conditions of this Agreement.

 

8.4University will promptly notify Sponsor of any University Intellectual
Property conceived and/or made during the Contract Period under the Project. If
Sponsor directs that a patent application or application for other intellectual
property protection be filed, University shall promptly prepare, file, and
prosecute such U.S. and foreign application in University’s name, and Sponsor’s
name if jointly invented. Sponsor shall bear all costs incurred in connection
with such preparation, filing, prosecution, and maintenance of U.S. and foreign
application(s) directed to said University Intellectual Property. Sponsor shall
cooperate with University to assure that such application(s) will cover, to the
best of Sponsor’s knowledge, all items of commercial interest and importance.
While University shall be responsible for making decisions regarding scope and
content of application(s) to be filed and prosecution thereof, Sponsor shall be
given an opportunity to review and provide input thereto. University shall keep
Sponsor advised as to all developments with respect to such application(s) and
shall promptly supply to Sponsor copies of all papers received and filed in
connection with the prosecution thereof in sufficient time for Sponsor to
comment thereon.

 

8.5If Sponsor elects not to exercise its option granted in Article 9.1 or
decides to discontinue the financial support of the prosecution and maintenance
of the patent protection, all right, title and interest in such patent, patent
application, and University Intellectual Property shall automatically revert to
University. University shall then be free to file or continue prosecution or
maintain any such application(s), and to maintain any protection issuing thereon
in the U.S. and in any foreign country at University’s sole expense.

 

ARTICLE 9 - Grant of Rights

 

9.1Subject to Article 8.3, University grants Sponsor the first option to elect
an exclusive license to University Intellectual Property developed under this
Agreement, and a right to sub-license any and all University Intellectual
Property developed under this Agreement on terms and conditions to be mutually
agreed upon. If Sponsor elects to exercise this option, Sponsor shall notify
University in writing of its decision within one (1) year from the date of
termination of this Agreement.

 

9.2No grant described in this Article shall be construed to limit University’s
right to utilize University Intellectual Property for research, instruction or
academic publication purposes.

 

 -4- 

 

 

ARTICLE 10 - Term and Termination

 

10.1This Agreement shall become effective upon the date first hereinabove
written and shall continue in effect for the full duration of the Contract
Period unless sooner terminated in accordance with the provisions of this
Article. The parties hereto may, however, extend the term of this Agreement for
additional periods as desired under mutually agreeable terms and conditions
which the parties reduce to writing and sign. Either party may terminate this
Agreement upon sixty (60) days prior written notice to the other.

 

10.2In the event that either party hereto shall commit any material breach or
default in any of the terms or conditions of this Agreement, and also shall fail
to remedy such default or breach within ninety (90) days after receipt of
written notice thereof from the other party hereto, the party giving notice may,
at its option and in addition to any other remedies which it may have at law or
in equity, terminate this Agreement by sending notice of termination in writing
to the other party to such effect, and such termination shall be effective as of
the date of the receipt of such notice.

 

10.3Termination of this Agreement by either party for any reason shall not
affect the rights and obligations of the parties accrued prior to the effective
date of termination of this Agreement. No termination of this Agreement, however
effectuated, shall release the parties hereto from their rights and obligations
under Articles 3.1, 4, 5, 6, 7, 8, 9 and 11.

 

ARTICLE 11 - Independent Contractor

 

11.1In the performance of all services hereunder University shall be deemed to
be and shall be an independent contractor and, as such, University shall not be
entitled to any benefits applicable to employees of Sponsor.

 

11.2Neither party is authorized or empowered to act as agent for the other for
any purpose and shall not on behalf of the other enter into any contract,
warranty, or representation as to any matter. Neither shall be bound to the acts
or conduct of the other.

 

ARTICLE 12 – Insurance

 

12.1Each party shall be liable for any and all claims for wrongful death,
personal injury or property damage attributable to the negligent acts or
omissions of that party and the officers, employees, and agents thereof.

 

12.2University shall be responsible and agrees to pay for any and all claims for
wrongful death, personal injury or property damage directly resulting from the
negligence of University, its officers, employees and agents, and arising from
activities under this Agreement to the full extent permitted by Chapter 669,
Code of Iowa, which is the exclusive remedy for processing tort claims against
the State of Iowa.

 

 -5- 

 

 

ARTICLE 13 - Governing Law

 

13.1This Agreement shall be governed and construed in accordance with the
substantive laws of the State of Iowa, excluding its conflict of laws
provisions.

 

ARTICLE 14 - Assignment

 

14.1This Agreement shall not be assigned by either party without the prior
written consent of the parties hereto.

 

14.2This Agreement is assignable to any division of Sponsor, any majority
stockholder of Sponsor, and/or any subsidiary of Sponsor, provided that such
assignee assumes all of the rights, obligations and liabilities of Sponsor
hereunder.

 

ARTICLE 15 - Agreement Modification

 

15.1Any agreement to change the terms of this Agreement in any way shall be
valid only if the change is made in writing and approved by mutual agreement of
authorized representatives of the parties hereto.

 

ARTICLE 16 - Warranties

 

16.1NO WARRANTIES, EITHER EXPRESSED OR IMPLIED, ARE MADE PART OF THIS AGREEMENT.

 

ARTICLE 17 – Export Control

 

17.1The disclosing party agrees to share any export control determinations when
products, services, and/or technical data under this Agreement are subject to
export controls under U.S. Government export laws and regulations; however, each
party will be solely responsible for compliance with U.S. Government export laws
and regulations.

 

 -6- 

 

 

ARTICLE 18 - Notices

 

18.1Notices, invoices, and communications, hereunder shall be given by
registered or certified mail, or express delivery service, postage or delivery
charge prepaid, and addressed to the party to receive such notice, invoice, or
communication at the address given below, or such other address as may hereafter
be designated by notice in writing. Notice shall be deemed made on the date of
receipt.

 

If to Sponsor:

Tim Young, CEO

HyperSolar, Inc

 

Phone: (310)486-0740

E-mail: tyoung@hypersolar.com

 

For Submission of Invoices:

HyperSolar, Inc.

510 Castillo, Suite 320

Santa Barbara, CA 93101

 

Phone: 805-966-6566

Fax:       805-617-3601

E-mail: tyoung@hypersolar.com

 

If to University:   The University of Iowa

Division of Sponsored Programs

Attention:                                   

2 Gilmore Hall

Iowa City, Iowa 52242

Phone: 319-335-2123

Fax: 319-335-2130

E-mail:

 

For Payment Remittance:

The University of Iowa

Grant Accounting Office

B5 Jessup Hall

Iowa City, Iowa 52242-1316

Phone: 319-335-3801

Fax: 319-335-0674

 

 -7- 

 

 

IN WITNESS WHEREOF, the parties, duly authorized, have executed this Agreement
in duplicate as of the day and year first written above.

 

HYPERSOLAR, INC. (SPONSOR)   THE UNIVERSITY OF IOWA           /s/ Timothy Young
    /s/ Wendy Beaver By: Timothy Young   By: Wendy Beaver Title: President and
CEO   Title: Executive Director of Sponsored Programs           Date: May 14,
2018   Date: May 24, 2018

 

Rev. 03/30/2012

 

 -8- 

